In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated March 4, 2003, which, inter alia, granted that branch of the motion of his former attorney which was, in effect, for a share of the net attorney’s fees to the extent of directing his present attorney to pay 25% of the net attorney’s fees earned as a result of the settlement of the action to the former attorney.
Ordered that the appeal is dismissed, with costs to the respondent.
The appellant is not aggrieved by the order (see CPLR 5511; Scopelliti v Town of New Castle, 92 NY2d 944, 945 [1998]). Thus, the appeal must be dismissed. To the extent that the brief filed purports to be on behalf of the plaintiffs present attorney, no notice of appeal was filed on his behalf (see Geoghegan v Peninsula Hosp. Ctr., 309 AD2d 834 [2003]). In any event, the order was entered upon the present attorney’s default in answering the motion (see CPLR 5511). Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.